ORDER
PER CURIAM.
Appellant, Donna Miller, appeals from the decision of the Labor and Industrial Relations Commission unanimously affirming the Administrative Law Judge’s decision denying her temporary total disability benefits from February 20, 1992 until July 23, 1996, and permanent total disability entered in favor of FMA, Inc., and The Treasurer of the State of Missouri as Custodian of the Second Injury Fund, respondents. We affirm.
We have reviewed the briefs of the parties and record on appeal, and find the judgment is supported by competent and substantial evidence. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).